Exhibit 10.4

“***” = CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED AND HAVE BEEN
SEPARATELY

FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED

Final Execution Version

AMENDMENT NO. 3 TO

MASTER AGREEMENT

This Amendment Number 3 (“Amendment 3”), effective as of April 25, 2011 (the
“Amendment 3 Effective Date”), is between Health Net, Inc. (“Health Net”), and
International Business Machines Corporation (“Supplier”) (each, a “Party” and
collectively, the “Parties”). Defined terms used in this Amendment shall have
the same meaning as in the Agreement unless otherwise specifically defined
herein. This Amendment 3 is made with reference to the following:

Background

A. Master Agreement. The Parties entered into a Master Agreement dated
August 19, 2008 (the “Agreement”), as modified from time to time, pursuant to
which Supplier provides certain business process outsourcing services to Health
Net; and

B. Modification. The Parties now desire to modify the Agreement pursuant to this
Amendment 3 with respect to the Service Levels, changing the definition of
Amount-at-Risk and certain Service Level metrics.

NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements
and other undertakings set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

Changes

1. Effective January 1, 2010, Section 2.1(a) of Schedule B (Service Levels) is
deleted in its entirety and replaced with the following:

“Amount at Risk” means an amount equal to *** percent (***%) of the aggregate
monthly charges payable by Health Net under this Agreement excluding: ***.

 

2. For the period of January 1, 2010 through October 31, 2010, Exhibit B-1 is
deleted in its entirety and replaced with the Exhibit B-1 attached hereto as
Attachment 1 to Amendment 3.

 

3. Effective November 1, 2010, Exhibit B-1 is deleted in its entirety and
replaced with the Exhibit B-1 attached hereto as Attachment 2 to Amendment 3.

 

4. Effective November 1, 2010, Section 1.3(a)(ii)(B) of Exhibit B-2 (Formula
Definitions) is deleted in its entirety.

 

5. Except as amended and modified by this Amendment, all of the terms and
conditions of the Agreement shall remain in full force and effect. This
Amendment may not be modified except in writing signed by both Parties hereto.
This Amendment, the Agreement and exhibits and schedules thereto constitute the
entire agreement of the Parties with respect to the subject matter contained
therein and supersede any and all prior or contemporaneous agreements between
the Parties, whether oral or written, concerning the subject matter contained
herein. EACH PARTY ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THIS AMENDMENT
AND AGREES TO BE BOUND BY THE TERMS HEREOF.

IN WITNESS WHEREOF, the Parties hereto by their duly authorized representatives
executed this Amendment to be effective as of the Amendment Effective Date.

 

Health Net/ IBM Confidential

Amendment 3 effect. 04252011

  

 

B-1 - 1



--------------------------------------------------------------------------------

Final Execution Version

 

Health Net, Inc.

    International Business Machines Corporation By:  

/s/     David R. Moffitt        

    By:  

/s/     Lisa Kogovsek         

Print Name:   David R. Moffitt     Print Name:   Lisa Kogovsek Title:   SR
Sourcing Manager     Title:   IBM PE Date:   5/19/2011     Date:   6/8/2011

 

Health Net/ IBM Confidential

Amendment 3 effect. 04252011

  

 

B-1 - 2



--------------------------------------------------------------------------------

ATTACHMENT 1 TO AMENDMENT 3

Exhibit B-1

Service Levels

Effective January 1, 2010 through October 31, 2010

***

 

 

 

 

 

Health Net/ IBM Confidential

Amendment 3 effect. 04252011

  



--------------------------------------------------------------------------------

ATTACHMENT 2 TO AMENDMENT 3

Exhibit B-1

Service Levels

Effective November 1, 2010

***

 

 

 

Exhibit B-1

  